DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, discloses that, “…wherein the engagement ribs comprise a tapered portion proximate to the drive end and a non-tapered portion extending from the tapered portion toward the driven end…wherein each engagement rib defines an apex having a maximum that lies in a straight line extending a length of each engagement rib…” However, if each engagement rib includes a tapered portion and a non-tapered portion, how does each rib have an apex that lies in a straight line? If the non-tapered portion extends from the tapered portion, wouldn’t there be a bend from the upper most portion of the tapered portion to the lowermost portion of the non-tapered portion? In order to expedite prosecution, the examiner has interpreted this limitations as disclosing that each of the tapered portion and the non-tapered portion include an apex having a maximum that lies in a straight line. However, appropriate correction is respectfully requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10-13, 17 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (2013/0032009) in view of Palmer (4126063) and optionally further in view of Mo (DE202005007853, cited by applicant).
In reference to claim 1, Hui et al. disclose a bidirectional extraction socket (1) comprising: a driven end (1a) configured to receive drive power from a driving tool (2), a drive end (1b) configured to interface with a fastener (nut or bolt 3, Paragraph 30), the fastener having six side faces (Figure 5), and a body portion (formed as the inner portion of the socket extending between the driven end 1a and the drive end 1b) extending between the driven end (1a) and the drive end (1b) about an axis of the extraction socket (see figure below), wherein the drive end comprises a fastener engagement recess (12b) extending into the body portion and coaxial with the body portion (Figure 1), the fastener engagement recess being configured to engage with the fastener such that the fastener is drivable in either a clockwise or a counterclockwise direction (see claim1 for disclosing “fastening or unfastening a nut”, which obviously would be in clockwise or counterclockwise directions, respectively), while avoiding contact with corner portions (31) of the fastener (note; recess 12b avoids contact with the corners 31 of the fastener at least when the fastener is initially placed into recess 12b, see Figure 5 showing space between 31 and 13b or see figure below), wherein the fastener engagement recess has six engagement ribs (14b, Figure 5), wherein each engagement rib defines an apex (formed at a central portion of each rib 14b) having a maximum that lies in a straight line extending a length of each engagement rib (see figure below), wherein the engagement ribs are disposed in pairs that extend inwardly toward each other to define an inner diameter between opposing ribs of each pair of engagement ribs (Figure 5), wherein the inner diameter is largest at the drive end (1b) and decreases along at least a portion of a length of the engagement ribs extending toward the driven end (1a) such that the apex of each engagement rib tapers inward toward the axis of the extraction socket (see Paragraph 32), wherein each apex is disposed between concave, arc shaped grooves (see figure below) that are symmetrical about the apex of each of the engagement ribs (Figure 5), wherein each apex has a convex, circular arc shape (Figure 5 and Paragraph 31), wherein a contact area formed by the convex, circular arc shape of each apex is an only area that contacts a side face of the fastener during an extraction of the fastener and only one apex contacts each side face of the fastener during the extraction (Figures 5 and 6), but lack specifically disclosing, that the apex of each engagement rib tapers inward toward the axis of the extraction socket at an angle between 1 and 5 degrees and assuming arguendo that Hui et al. also lack having a fastener engagement recess that avoids contact with corner portions of the fastener, Mo is used for such a teaching, and is discussed in further detail below. However, Palmer teaches that it is old and well known in the art at the time the invention was made to provide a socket (2) having a fastener receptacle (14) including engagement ribs (20, Figures 1 and 3), wherein an apex (24, Figure 6) of each engagement rib tapers inward toward an axis (see figure 3 below) of the extraction socket at an angle between 1 and 5 degrees (i.e. 5 degrees, see Column 4,Lines 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the amount of taper of the engagement ribs, of Hui et al., with the known technique of providing engagement ribs that taper at an angle between 1 and 5 degrees, as taught by Palmer, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively facilitates the insertion onto a fastener to removed. In addition, Mo teaches that it is old and well known in the art at the time the invention was made to provide a socket (20) having a fastener engagement recess (23) that avoids contact with corner portions of a fastener (40, see paragraph 19 of translation and Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener engagement recess, of Hui et al., with the known technique of providing a fastener engagement recess that avoids contact with corner portions of a fastener, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the wear against the fastener/nut during normal operation thereby extending the useful life of the device.  


[AltContent: textbox (Length or arc shaped grooves extending within portion 1b being parallel to the Axis )][AltContent: connector][AltContent: arrow][AltContent: textbox (Axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    733
    688
    media_image1.png
    Greyscale




[AltContent: textbox (Another straight line of an apex)]
[AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: textbox (Apex)][AltContent: arrow][AltContent: textbox (Straight line of apex)][AltContent: connector][AltContent: textbox (Space that avoids contact with the corner of the fastener)][AltContent: ]
    PNG
    media_image2.png
    216
    512
    media_image2.png
    Greyscale







[AltContent: textbox (Concave arc shaped groove)][AltContent: ][AltContent: arrow][AltContent: textbox (Flat horizontal line)][AltContent: connector]
    PNG
    media_image2.png
    216
    512
    media_image2.png
    Greyscale




[AltContent: connector]
[AltContent: arrow][AltContent: textbox (Axis of extraction socket)]
    PNG
    media_image3.png
    430
    449
    media_image3.png
    Greyscale



In reference to claim 2, Hui et al. disclose that the driven end comprises a drive cavity (12) configured to receive a drive projection (square head) from a driving tool (2, Paragraph 18).

In reference to claim 6, Hui et al. disclose that each of the arc shaped grooves is formed between the engagement ribs such that each of the arc shaped grooves has a respective length that extends parallel to the axis of the extraction socket (see annotated Figure on page 5 above). 
In reference to claim 7, Hui et al. disclose that each of the arc shaped grooves is configured to align with corner portions (31) of the fastener, the corner portions being disposed between adjacent side faces of the fastener (Figure 5). In addition, Mo also teaches of providing arc shaped grooves (23) configured to align with corner portions of a fastener, the corner portions being disposed between adjacent side faces of the fastener (Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the arc shaped grooves, of Hui et al., with the known technique of providing arc shaped grooves configured to align with corner portions of the fastener, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the wear against the fastener/nut during normal operation thereby extending the useful life of the device.  

In reference to claim 10, Hui et al. show that an extraction socket can obviously be configured such that a range in lengths of the inner diameter extends over a standard length between side faces of at least one standard size of fastener because the socket tapers inwardly (Figure 5 and Paragraph 32).  

In reference to claim 11, Hui et al. obviously show that the at least one standard size of fastener is a metric standard size or a Society of Automotive Engineering (SAE) standard size because the socket, of Hui et al., is capable of being used on any type of fastener including fasteners of metric standard sizes or fasteners of (SAE) standard sizes. Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). In this situation, because the limitations of the claimed socket have been previously met, any type of fastener could be used with the socket. 

In reference to claim 12, Hui et al. obviously disclose that the extraction socket is capable of being configured such that a range in lengths of the inner diameter does not extend over a standard length between side faces of at least one standard size of fastener, but is between two adjacent standard sizes of fastener, depending on the particular size of fastener selected. It appears that the applicant is trying to claim the workpiece as part of the invention, which is improper because the particular workpiece/fastener does not actually form any part of the claimed socket. Furthermore, not all fasteners are formed with the same size, thus depending on the size of the particular fastener selected, the range in lengths of the inner diameter could be provided such that the inner diameter does not extend over a standard length between side faces of at least one standard size of fastener but is between two adjacent standard sizes of fastener. And, again it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). In this situation, because the limitations of the claimed socket have been previously met, any type of fastener could be used with the socket such that the range in lengths of the inner diameter does not extend over a standard length between side faces of at least one standard size of fastener but is between two adjacent standard sizes of fastener.  

In reference to claim 13, Hui et al. disclose that each of the engagement ribs is configured to be self-centering relative to a midpoint of a corresponding side face of the fastener responsive to insertion of the fastener into the fastener engagement recess (Figure 5). 

In reference to claim 17, Hui et al. discloses that the fastener engagement recess is configured to engage with the fastener for removal of the fastener and subsequently engage with the fastener to reuse the fastener and achieve both a peak removal torque and a peak installation torque of greater than about 500 inch-pounds because the device of Hui et al. has met all of the previous structural limitations of the claims.

In reference to claim 24, Hui et al. discloses that each of the engagement ribs maintains constant radial spacing between consecutive engagement ribs over the entire length of each of the engagement ribs because they are all formed from the same shape (Paragraphs 31 and 32 and Figure 5). 

In reference to claim 25, Hui et al. show that the engagement ribs are spaced radially around the axis of the extraction socket by 60 degrees, because as shown in Figure 5, the fastener has six sides which equal 360 degrees. And, since each rib engages with a point on each side of the six sides, each rib would be spaced 60 degrees from one another in order to equal the required 360 degrees created by the fastener. 

In reference to claim 26, Hui et al. disclose that the apex of each of the engagement ribs has a radius of curvature that could be formed from any shape (paragraph 31), but lack, specifically disclosing that the radius of curvature is not greater than 0.5 mm. However, the applicant fails to provide any criticality in having the radius of curvature being not greater than 0.5 mm or that this specific range provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could form the radius of curvature from any curvature including one being not greater than 0.5 mm depending on the particular size of nut being worked on thereby preventing any unwanted disconnection during normal operation. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (2013/0032009) in view of Palmer (4126063), optionally in view of Mo (DE202005007853, cited by applicant) and further in view of Pigford et al. (6598498). 

In reference to claim 3, Hui et al. disclose the claimed invention as previously mentioned above, but lack, a male hex assembly is disposed proximate to the driven end to interface with a driving tool. However, Pigford et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (2) with a male hex assembly (8, Figure 1) that is disposed proximate to a driven end (4) to interface with a driving tool. (i.e. open wrench, Column 3, Lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the socket, of Hui et al., with the known technique of providing a socket that includes a male hex assembly disposed proximate to a driven end to interface with a driving tool, as taught by Pigford et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device to apply a greater torque to the fastener extractor and to utilize the fastener extractor in tight spaces. 

In reference to claim 4, Hui et al. disclose the claimed invention as previously mentioned above and further disclose that the driven end comprises a drive cavity (12) configured to receive a drive projection (square head) from a driving tool (2, Paragraph 18), but lack, a male hex assembly is disposed proximate to the driven end to interface with a driving tool. However, Pigford et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (2) with a male hex assembly (8, Figure 1) that is disposed proximate to a driven end (4) to interface with a driving tool. (i.e. open wrench, Column 3, Lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the socket, of Hui et al., with the known technique of providing a socket that includes a male hex assembly disposed proximate to a driven end to interface with a driving tool, as taught by Pigford et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device to apply a greater torque to the fastener extractor and to utilize the fastener extractor in tight spaces. 

Claim 14, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hui et al. (2013/0032009) in view of McGuckin (1590200), Palmer (4126063) and optionally further in view of Mo (DE202005007853, cited by applicant).

In reference to claim 14, As Best Understood, Hui et al. disclose a bidirectional extraction socket (1) comprising: a driven end (1a) configured to receive drive power from a driving tool (2), a drive end (1b) configured to interface with a fastener (nut or bolt 3, Paragraph 30), the fastener having six side faces (Figure 5), and a body portion (formed as the inner portion of the socket extending between the driven end 1a and the drive end 1b) extending between the driven end (1a) and the drive end (1b) about an axis of the extraction socket (see figures previously shown above), wherein the drive end comprises a fastener engagement recess (12b) extending into the body portion and coaxial with the body portion (Figure 1), the fastener engagement recess being configured to engage with the fastener such that the fastener is drivable in either a clockwise or a counterclockwise direction (see claim1 for disclosing “fastening or unfastening a nut”, which obviously would be in clockwise or counterclockwise directions, respectively), while avoiding contact with corner portions (31) of the fastener (note; recess 12b avoids contact with the corners 31 of the fastener at least when the fastener is initially placed into recess 12b, see Figure 5 showing space between 31 and 13b or see figures previously shown above), wherein the fastener engagement recess has six engagement ribs forming a rib portion (14b, Figure 5), wherein each engagement rib portion defines an apex (formed at a central portion of each rib 14b) having a maximum that lies in a straight line extending a length of each engagement rib portion (see figures previously shown above), wherein the engagement ribs are disposed in pairs that extend inwardly toward each other to define an inner diameter between opposing ribs of each pair of engagement ribs (Figure 5), wherein the inner diameter is largest at the drive end (1b) and decreases along at least a portion of a length of the engagement ribs extending toward the driven end (1a) such that the apex of each engagement rib tapers inward toward the axis of the extraction socket (see Paragraph 32), wherein each apex is disposed between concave, arc shaped grooves (see figures previously shown above) that are symmetrical about the apex of each of the engagement ribs (Figure 5), wherein each apex has a convex, circular arc shape (Figure 5 and Paragraph 31), wherein a contact area formed by the convex, circular arc shape of each apex is an only area that contacts a side face of the fastener during an extraction of the fastener and only one apex contacts each side face of the fastener during the extraction (Figures 5 and 6), but lack, forming the engagement ribs with both a tapered portion and a non-tapered portion extending from the tapered portion toward the driven end, that the apex of each engagement rib tapers inward toward the axis of the extraction socket at an angle between 1 and 5 degrees and assuming arguendo that Hui et al. also lack having a fastener engagement recess that avoids contact with corner portions of the fastener, Mo is used for such a teaching, and is discussed in further detail below. However, McGuckin teaches that it is old and well known in the art at the time the invention was made to provide a socket (4, note; “the interior socket 4 is provided with…a series of ribs 7, 7…” see Page 1, Lines 36-39 and Page 2, Lines 15-22) comprising engagement ribs (7) including a non-tapered portion (see figure below) extending from a tapered portion (see figure below) toward a driven end (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the engagement rib portion, of Hui et al., with the known technique of providing engagement rib portions including a tapered portion and a non-tapered portion extending from the tapered portion, as taught by McGuckin, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively grips a nut with sufficient firmness so that the nut will retain its position in the socket.  Next, Palmer teaches that it is old and well known in the art at the time the invention was made to provide a socket (2) having a fastener receptacle (14) including engagement ribs (20, Figures 1 and 3), wherein an apex (24, Figure 6) of each engagement rib tapers inward toward an axis (see figure 3 below) of the extraction socket at an angle between 1 and 5 degrees (i.e. 5 degrees, see Column 4,Lines 7-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the amount of taper of the engagement ribs, of Hui et al., with the known technique of providing engagement ribs that taper at an angle between 1 and 5 degrees, as taught by Palmer, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively facilitates the insertion onto a fastener to removed. And, Mo teaches that it is old and well known in the art at the time the invention was made to provide a socket (20) having a fastener engagement recess (23) that avoids contact with corner portions of a fastener (40, see paragraph 19 of translation and Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the fastener engagement recess, of Hui et al., with the known technique of providing a fastener engagement recess that avoids contact with corner portions of a fastener, as taught by Mo, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that reduces the wear against the fastener/nut during normal operation thereby extending the useful life of the device.  

[AltContent: ][AltContent: ][AltContent: textbox (Non-tapered portion)][AltContent: textbox (Tapered portion)]
    PNG
    media_image4.png
    358
    244
    media_image4.png
    Greyscale




Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (2013/0032009) in view of McGuckin (1590200), Palmer (4126063), optionally further in view of Mo (DE202005007853, cited by applicant) and further in view of Pigford et al. (6877402) or Piper et al. (2010/0154602). 

In reference to claim 15, Hui et al. disclose the claimed invention as previously mentioned above, but lack, the apex of each engagement ribs tapers inward toward the axis of the extraction socket at an angle of between 1 and 3 degrees. However, Pigford et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (2) having an inner receptacle (16) that tapers inwardly and includes engagement ribs (at 22) therein that taper inward toward an axis of the extraction socket (Figures 4 and 6) at an angle of between 1 and 3 degrees (Column 4, Lines 28-40). In addition, Piper et al. teach that it is old and well known in the art at the time the invention was made to provide a socket (30) with an inner receptacle (50, similar to the receptacle 12b of Hui et al.) that tapers at an angle between 1 and 3 degrees (i.e. 2.5 degrees, Figure 7) and when combined with Hui et al. since the engagement ribs, in Hui et al., extend along the entire inner receptacle would also taper at an angle between 1 and 3 degrees (Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the taper angle of the engagement ribs, of Hui et al., with the known technique of providing engagement ribs that taper inward toward the axis of the extraction socket at an angle of between 1 and 3 degrees, as taught by Pigford et al. or Piper et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the socket to more efficiently grip damaged fasteners without incurring slippage and such that a rear edge of the fastening member continuously contacts the tapered portion when inserted therein thereby more effectively locking the fastening member during normal operation. 
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
First, the examiner has reviewed the declaration submitted by the applicant on July 11, 2022 but maintains that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness because the claimed taper angle (i.e. being between 1-5 degrees) has been clearly taught as being old and well known in the art by Palmer (see rejection above). Again, Palmer teaches that it is old and well known in the art at the time the invention was made to provide a socket (2) having a fastener receptacle (14) including engagement ribs (20, Figures 1 and 3), wherein an apex (24, Figure 6) of each engagement rib tapers inward toward an axis (see figure 3 below) of the extraction socket at an angle between 1 and 5 degrees (i.e. 5 degrees, see Column 4,Lines 7-11) thereby meeting the limitation of the claims and rendering the Declaration unpersuasive.  In addition, Pigford et al. (6877402) and Piper et al. (2010/0154602) both teach of reducing the inner receptacle of a socket at an angle between 1 and 3 degrees thereby meeting the limitation of claim 15. Note, the inner receptacle, of Hui et al., includes engagement ribs therein and if the inner receptacle is modified to be tapered than the engagement ribs would also be tapered). Thus, one of ordinary skill in the art would have had knowledge about these features and could have combined these features (as above) since each feature was within the same field of endeavor (i.e. sockets) and also included clear motivation for using each feature (as previously discussed above) therefore the declaration has been deemed unpersuasive. 
 Applicant contends that, it would be improper to combine Pigford (‘402) because of the one-way drive and the helical ribs (see pages 9-11).  However, the examiner respectfully disagrees with this statement. Pigford (‘402) was merely used for teaching that it is known to taper ribs at an angle between 1-3 degrees. The straight ribs of Hui et al. are not being modified to be helical but rather are only modified to be tapered at an angle (i.e. 1-3 degrees). Since, proper motivation has been established (i.e. allowing the socket to more efficiently grip damaged fasteners without incurring slippage and such that a rear edge of the fastening member continuously contacts the tapered portion when inserted therein thereby more effectively locking the fastening member during normal operation) the examiner believes that the rejection is proper and thus is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723